                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CARPENTERS PENSION
TRUST FUND – DETROIT AND
VICINITY et al.,

             Plaintiffs,                            Case No. 16-cv-13928
                                                    Hon. Matthew F. Leitman
v.

BRUNT ASSOCIATES, INC. et al.,

          Defendants.
__________________________________________________________________/

     ORDER (1) DENYING PLAINTIFFS’ MOTION FOR SUMMARY
   JUDGMENT (ECF #62), (2) GRANTING IN PART AND DENYING IN
    PART DEFENDANT BRUNT ASSOCIATES, INC.’S MOTION FOR
  JUDGMENT ON THE PLEADINGS OR FOR SUMMARY JUDGMENT
 (ECF #60), AND GRANTING DEFENDANT BRIAN BRUNT’S MOTION
      FOR JUDGMENT ON THE PLEADINGS OR FOR SUMMARY
                     JUDGMENT (ECF #59)

      In this action, Plaintiffs/Counter-Defendants Carpenters Pension Trust Fund

– Detroit and Vicinity (the “Fund”), and two of its Trustees, Michael J. Jackson, Sr.,

and Thomas Woodbeck (the “Trustees,” and, collectively with the Fund,

“Plaintiffs”), seek to collect pension fund withdrawal liability allegedly owed by

Defendants/Counter-Plaintiffs Brunt Associates, Inc. (“BAI”) and Brian Brunt

(“Brunt”). Plaintiffs have asserted three claims against Brunt and BAI, and Brunt

and BAI have asserted a number of counterclaims against Plaintiffs.




                                          1
      Now pending before the Court are three motions: Plaintiffs’ Motion for

Summary Judgment (ECF #62); BAI’s Motion for Judgment on the Pleadings or for

Summary Judgment (ECF #60); and Brunt’s Motion for Judgment on the Pleadings

or for Summary Judgment (ECF #59). For the reasons explained below, Plaintiffs’

motion is DENIED; BAI’s motion is GRANTED IN PART AND DENIED IN

PART; and Brunt’s motion is GRANTED.

                                          I

                                         A

      The events giving rise to this civil action occurred against the backdrop of two

federal statutes that govern multiemployer pension plans: the Employee Retirement

Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq., and the Multiemployer

Pension Plan Amendment Act (the “MPPAA”), 29 U.S.C. §§ 1381-1461, et seq. It

is easier to appreciate the significance of the underlying events here with an

understanding of how those two statutes operate. Thus, the Court begins with a brief

overview of the relevant aspects of ERISA and the MPPAA.

      “Congress enacted ERISA to ensure that ‘if a worker has been promised a

defined pension benefit upon retirement—and if he has fulfilled whatever conditions

are required to obtain a vested benefit—he actually will receive it.’” DiGeronimo

Aggregates, LLC v. Zemla, et al., 763 F.3d 506, 509-10 (6th Cir. 2014) (quoting

Nachman Corp. v. Pension Benefit Guar. Corp., 446 U.S. 359, 375 (1980)). “ERISA



                                          2
also created the Pension Benefit Guaranty Corporation (“PBGC”) to administer a

newly-formed pension plan termination insurance program.” Id.       “Under that

program, PBGC would collect insurance premiums from covered pension plans and

provide benefits to participants in those plans if their plans terminate with

insufficient assets to support the guaranteed benefits.” Id.

      After ERISA had been in place for several years, “a significant number of

multiemployer plans” began experiencing “extreme financial hardship,” and the

PBGC became “overwhelmed by obligations in excess of its capacity.” Id. At the

direction of Congress, the PBGC analyzed the situation and determined that ERISA

“failed to address the adverse consequences that occurred when an employer

withdrew from a multiemployer pension plan.” Id. To address this shortcoming in

ERISA, the PBGC “proposed rules under which a withdrawing employer would be

required ‘to pay whatever share of the plan’s unfunded vested liabilities was

attributable to that employer’s participation.’” Id. (quoting Pension Benefit

Guaranty Corp. v. R.A. Gray & Co., 467 U.S. 717, 723 (1984)). In response to the

PBGC’s proposal, Congress enacted the MPPAA. Id. “Relevant here, the MPPAA

provides that if an employer withdraws from a multiemployer fund, it must make a

payment of ‘withdrawal liability,’ which is calculated as the employer’s

proportionate share of the fund’s ‘unfunded vested benefits[.]’” Id. (quoting 29

U.S.C. § 1381(b)(1)).



                                          3
      The MPPAA contains “detailed” provisions concerning the manner in which

a multiemployer fund may attempt to collect withdrawal liability from an employer

and the process through which the fund and the employer must resolve disputes

concerning withdrawal liability. Mason & Dixon Tank Lines, Inc. v. Cent. States, Se.

& Sw. Areas Pension Fund., et al., 852 F.2d 156, 159-60 (6th Cir. 1988). First,

“[o]nce the plan sponsors determine that an employer has completely or partially

withdrawn from a pension plan, they must [1] notify the employer of the amount of

the liability, [2] prepare a schedule for liability payments, and [3] demand payment

in accordance with the schedule.” Id. (citing 29 U.S.C. §§ 1382, 1399(b)(1)).

Second, “[w]ithin 90 days after receiving notice, the employer may ask the plan

sponsors to review any specific matter relating to the determination of liability and

the schedule of payments, may identify any inaccuracy in the determination of the

amount of the unfunded vested benefits allocable to the employer, and may furnish

any additional relevant information to the plan sponsor.” Id. (citing 29 U.S.C. §

1399(b)(2)(A)). Third, “[a]fter reasonable review of any matter raised, the plan

sponsors must then notify the employer of its decision, including the reasons for

any change in the determination of the employer’s liability or schedule of

liability.” Id. (citing 29 U.S.C § 1399(b)(2)(B)). Finally, if a dispute concerning the

determination of withdrawal liability remains after the completion of this review

process, the employer has 60 days to initiate arbitration proceedings. See 29 U.S.C.



                                          4
§ 1401(a)(1)(A).1 Critically, “if an employer fails to [timely] demand arbitration,

the assessment [of withdrawal liability] becomes ‘due and owing on the schedule set

forth by the plan sponsor.’” Chi. Truck Drivers, Helpers and Warehouse Workers

Union (Indep.) Pension Fund v. El Paso CGP Co., 525 F.3d 591, 595 (7th Cir. 2008)

(quoting 29 U.S.C. § 1401(b)(1)).

                                          B

      The Fund is a multiemployer pension plan pursuant to Sections 3(37) and

4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3). (See Compl. at ¶4,

ECF #1 at Pg. ID 2.) The Trustees, Jackson, Sr., and Woodbeck, are two members

of the Fund’s board of trustees. (See id.) The members of that board are the “plan

sponsors within the meaning of … ERISA.” (Id.)

      BAI is a Michigan corporation that is in the building and construction

industry. (See Countercls. at ¶52, ECF #28 at Pg. ID 731.) Brian Brunt is the Vice-

President of BAI and a 17% owner of the company. (See Brunt Aff. at ¶1, ECF #59-

4 at Pg. ID 1454.)




1
 Alternatively, if the plan sponsors have not responded to a contributing employer’s
request for review of an assessment of withdrawal liability within 120 days of the
request, the employer then has another sixty days within which to initiate arbitration.
See 29 U.S.C. § 1401(a)(1)(B).

                                          5
      For many years, BAI has had a relationship with the Fund. More specifically,

under a series of collective bargaining agreements, BAI has been a contributing

employer to the Fund.2 (See Countercls. at ¶5, ECF #28 at Pg. ID 719)

                                            C

      In May of 2016, the Fund determined that BAI effected a complete withdrawal

from the Fund within the meaning of Section 4203 of ERISA, 29 U.S.C. § 1583. As

a result of that determination, the Fund assessed BAI $4,242,789.00 in withdrawal

liability. The Fund then set out to notify BAI of the withdrawal determination and

to collect the assessed withdrawal liability in accordance with the MPPAA

procedures described above.

      The Fund first attempted to notify BAI of the withdrawal liability

determination by letter from Fund attorney David Malinowski dated May 24, 2016

(the “May 24 Letter”). Malinowski wrote in the May 24 Letter that the Fund had

concluded that BAI had “effected a withdrawal from the Fund” and that the

“withdrawal occurred during the Plan Year beginning May 1, 2015.” (May 24 Letter,

ECF #65-5 at Pg. ID 2392.) Malinowski also identified the amount of withdrawal

liability determined to be owed by BAI: $4,242,789.00. (See id.)          Finally,

Malinowski demanded that BAI pay the withdrawal liability in accordance with a



2
 Two of the collective bargaining agreements are included in the record. (See ECF
## 59-10, 59-12.)

                                        6
payment schedule that Malinowski included with the May 24 Letter. (See Payment

Schedule, ECF #65-5 at Pg. ID 2394.) Thus, the May 24 Letter contained the three

essential elements of a withdrawal liability notice under the MPPAA: the amount of

the withdrawal liability, a demand for payment, and a schedule of liability payments.

See 29 U.S.C. § 1399(b)(1).

      The parties have offered competing evidence as to whether BAI actually

received the May 24 Letter prior to the commencement of this action. Plaintiffs have

presented evidence that Malinowski sent the May 24 Letter to BAI on May 24, 2016,

“at their registered business address in Wixom, Michigan.” (Malinowski Aff. at ¶4,

ECF #62-5 at Pg. ID 2083.) Malinowski sent the letter to BAI via United Parcel

Service (“UPS”). (See UPS Shipping Document, ECF #62-5 at Pg. ID 2092.)

Plaintiffs have also submitted a UPS document entitled “Proof of Delivery” that

purports to confirm that UPS delivered the letter to BAI’s office in Wixom on May

25, 2016, at 10:06 a.m. (See UPS Proof of Delivery, ECF #62-5 at Pg. ID 2093-94.)

The Proof of Delivery states that a person named “Johnson” signed for the letter on

behalf of BAI. (See id.) The Proof of Delivery does not contain a signature by the

person identified as Johnson. (See id.) Instead, it appears that a UPS employee typed

Johnson’s name into the Proof of Delivery document. (See id.) The Plaintiffs have

further submitted a sworn affidavit from Ericka Johnson, a former BAI employee.

(See Johnson Aff., ECF #62-3 at Pg. ID 2034.) In that affidavit, Johnson says that



                                         7
she worked at BAI until May 31, 2016, that her job involved receiving and signing

for mail and packages that were delivered to BAI’s offices, and that it was her regular

practice to hand such deliveries directly to Brunt or to leave them on his chair if he

was not present. (See id. at ¶¶ 2, 4-5, Pg. ID 2034.) But Johnson did not specifically

say in her affidavit that she received the May 24 Letter nor that she was even at the

office on May 25, 2016 (the day UPS purports to have delivered it). And Plaintiffs

have not submitted any employee time records from BAI confirming that Johnson

was working on May 25, 2016, at the time that UPS allegedly made its delivery.

      BAI countered Plaintiffs’ evidence of receipt with a sworn affidavit from

Brunt. Brunt first explained that Malinowski “misaddressed” the May 24 Letter.

(Brunt Aff. at ¶4, ECF #59-4 at Pg. ID 1455.) Malinowski sent the May 24 Letter

to BAI at 48953 Wixom Tech Dr., Unit D, Wixom, Michigan (see May 24 Letter

and UPS Shipping Document, ECF #62-5 at Pg. ID 2087, 2092), but Brunt explained

in his affidavit that there is no “Unit D” at that address. (See Brunt Aff. at ¶4, ECF

#59-4 at Pg. ID 1455.) Brunt further swore that neither he nor any other BAI officer

received the May 24 Letter at the time Malinowski sent it.3 (See Brunt Aff. at ¶8,

ECF #59-4 at Pg. ID 1456.) Brunt added that BAI was in the process of moving out



3
  Malinowski says that he also sent the May 24 Letter to an unidentified “registered
agent” of BAI (see Malinowski Aff. at ¶5, ECF #62-5 at Pg. ID 2084), but Plaintiffs
have not submitted any evidence that the unidentified agent actually received the
letter.

                                          8
of its Wixom office at the time that UPS claims to have delivered the May 24 Letter

to “Johnson,” and he said that his office furniture had been packed up before the

alleged delivery. (See Brunt Suppl. Aff. at ¶¶ 5, 16, ECF #59-18 at Pg. ID 1684.)

Thus, Brunt insisted that if the May 24 Letter had been delivered to Johnson, she

could not have left it on his chair as she may have done with previous deliveries.

(See id.)

      By late July 2016, the Fund had not received any response to the May 24

Letter. It therefore decided to send a second letter from another of its attorneys, Paul

Newcomer. Newcomer sent this letter on July 22, 2016, to Brunt personally at

Brunt’s home address (the “July 22 Letter”). (See July 22 Letter, ECF #59-5 at Pg.

ID 1468.) The July 22 Letter expressed Newcomer’s understanding that BAI “has

ceased making contributions to the Pension Fund.” (Id.) But it did not say that the

Fund had determined that BAI had effected a complete withdrawal, did not identify

any amount of withdrawal liability owed by BAI, and did not demand that BAI make

payments toward withdrawal liability pursuant to any proposed schedule of

payments. (See id.) Instead, the July 22 Letter merely expressed the Fund’s intention

to “obtain information from [BAI] that is necessary to assist [BAI] in satisfying their

obligations to the Fund under ERISA.” (Id. at Pg. ID 1468.) Neither BAI nor Brunt

responded to the July 22 Letter.




                                           9
      On August 11, 2016, the Fund sent a third letter to Brunt and BAI (the “August

11 Letter”). (See August 11 Letter, ECF #59-6.) Malinowski wrote the August 11

Letter, and he mailed it to both BAI and Brunt. (See id. at Pg. ID 1500.) Brunt admits

he received the August 11 Letter at his home. (See Brunt Aff. at ¶16, ECF #59-4 at

Pg. ID 1457.) Malinowski first wrote in the August 11 that a “Notice of Demand

for Payment of Withdrawal Liability was forwarded to your attention on May 24,

2016.” (August 11 Letter, ECF #59-6 at Pg. ID 1500.) This was a reference to the

May 24 Letter that, as described above, BAI and Brunt say that they did not receive.

Malinowski then told Brunt and BAI that the amount of BAI’s withdrawal liability

“is $4,242,789.00.” (Id.) The rest of the August 11 Letter provided as follows:

             The notice called for payment of your withdrawal liability
             in one of two ways:

             1. The entire outstanding obligation on or before August
                1, 2016; or

             2. By monthly installments in accordance with the
             payment schedule which accompanied the notice and
             demand. These installments include amortization charges
             on the unpaid balance.

             Your account is past due. Please note that interest is
             charged on the delinquent monthly installments. To avoid
             future collection enforcement activity, please forward
             payment for the above balance immediately to the
             following address:

                 NOVARA TESIJA, P.L.L.C. Attention: David
              Malinowski 2000 Town Center, Suite 2370 Southfield,
                               MI 48075-1314

                                         10
              If payment is not received with 60 days from the date of
              this notice you will be held in default in accordance with
              Section 4219 of ERISA, and the account will be reviewed
              for collection.

(Id.; emphasis in original.) While the August 11 Letter referenced the proposed

payment schedule that Malinowski included with the May 24 Letter (which Brunt

and BAI allege that they did not receive), the August 11 Letter did not restate or

include that payment schedule (or any other payment schedule). Neither BAI nor

Brunt responded to the August 11 Letter.

                                             D

       On November 4, 2016, Plaintiffs filed this “action for collection of withdrawal

liability, interest, and penalties incurred by an employer as a result of a withdrawal

from a multiemployer pension plan.” (See Compl. at ¶1, ECF #1 at Pg. ID 1.)

Plaintiffs assert three claims for relief.

       First, in Count I, Plaintiffs allege that both BAI and Brunt personally are

“jointly and severally” liable for the withdrawal liability identified in the Fund’s

letters (described above) because (1) BAI and Brunt “received a notice and demand

for payment of withdrawal liability” that was issued “in accordance with” the

MPPAA and (2) BAI and Brunt “did not timely initiate arbitration” under the

MPPAA. (Id. at ¶¶13-15, Pg. ID 3.)




                                             11
      Second, in Count II, Plaintiffs allege that Brunt individually engaged in a

transaction to evade ERISA liability. (See id. at Pg. ID 4.) More specifically,

Plaintiffs claim that Brunt “transferred BAI assets to himself or other entities for the

purpose of avoiding payment of BAIs’ withdrawal liability.” (Id. at ¶19, Pg. ID 4.)

They contend that because Brunt engaged in such a transaction, he is personally

liable for all of BAI’s withdrawal liability. (Id. at ¶20, Pg. ID 4.)

      Finally, in Count III, Plaintiffs assert that Brunt individually “breached his

fiduciary duty to the Fund and is personally liable to the Fund for such a breach.”

(Id. at ¶28, ECF #1 at Pg. ID 6.) The key allegations underlying this claim are as

follows:

             23. Unpaid withdrawal liability is treated in the same
             manner as delinquent contributions under 29 U.S.C.
             §1451; ERISA §4301.

             24. BAIs’ unpaid contributions owed to the Funds became
             plan assets at the time they became due, within the
             meaning of ERISA §3(21)(A); 29 U.S.C. §1002(21)(A).

             25. Brian Brunt as the owner and resident agent of BAI
             personally exercised authority and control over BAIs’
             unpaid fringe benefit contributions, which constitute
             assets of the Funds.

             26. Brian Brunt is a plan fiduciary due to his exercise of
             authority and control over the Funds’ assets, within the
             meaning of ERISA §3(21)(A); 29 U.S.C. §1002(21)(A).

             27. By directing BAI assets, which were owed to the Fund,
             be paid to other creditors instead of being deposited with
             the Fund, Brian Brunt failed to discharge his fiduciary

                                           12
             duties with respect to the plan solely in the interest of the
             participants and beneficiaries as required by ERISA
             §404(a)(1); 29 U.S.C. §1104(a)(1).

             28. As a result, Brian Brunt breached his fiduciary duty to
             the Fund and is personally liable to the Fund for such
             breach.

(Id. at ¶¶ 23-28, at Pg. ID 5-6.)
                                            E

      On December 7, 2016 – more than one month after Plaintiffs filed this civil

action – counsel for Plaintiffs emailed a copy of the May 24 Letter to counsel for

BAI and Brunt. (See Email, ECF #65-5 at Pg. ID 2391.) BAI and Brunt insist that

that was the first time they actually received the May 24 Letter. (See Brunt Aff. at

¶¶ 9, 24, ECF #59-4 at Pg. ID 1456, 1459-60.)

                                            F

      Nearly two months after counsel for BAI and Brunt received a copy of the

May 24 Letter, BAI “filed a demand for arbitration … via the on-line procedures for

Multiemployer Pension Plans arbitration of the American Arbitration Association

(AAA) and paid the filling fee.” (Brunt Aff. at ¶24, ECF #59-4 at Pg. ID 1459-60;

see also AAA Online Filing Acknowledgment, ECF #59-7 at Pg. ID 1504-06.) The

“AAA confirmed the on-line filing and filing fee payment and docketed the

arbitration demand” that same day. (Brunt Aff. at ¶25, ECF #59-4 at Pg. ID 1460;

see also AAA Email Confirmation, ECF #59-7 at Pg. ID 1503.) BAI filed the

Arbitration against the Fund and the Trustees (i.e., the Plaintiffs in this civil action).

                                           13
(See Online Filing Acknowledgment, ECF #59-7 at Pg. ID 1505-06.) However,

according to Brunt, Plaintiffs refused to participate in the arbitration and threatened

to take action against Brunt and BAI if BAI did not withdraw the demand for

arbitration:

               Fund counsel did not file a response to the demand and did
               not agree to hold the arbitration in abeyance so settlement
               discussions could continue, but instead complained that
               the demand was in ‘bad faith,’ implied that settlement
               discussions would cease, and threatened continued
               litigation with sanctions sought unless BAI withdrew its
               arbitration demand.

(Brunt Aff. at ¶26, ECF #59-4 at Pg. ID 1460; citing emails between counsels, ECF

#59-8.) In response to these threats, Brunt “authorized [his] counsel to withdraw

BAI’s demand,” and counsel did so. (Id.)

                                           G

      After BAI withdrew its demand for arbitration, BAI and Brunt filed their

Second Amended Counterclaims in this action. (See Second Am. Countercls., ECF

#28.) These counterclaims are somewhat unusual in that they resemble defenses

more than claims for relief; many of them are aimed at negating Plaintiffs’ ability to

collect the withdrawal liability assessed against BAI rather than aimed at obtaining

affirmative relief for BAI and Brunt. The specific counterclaims are as follows:

    Count 1: Brunt and BAI allege that Plaintiffs “violated and/or abused” the

      MPPAA processes and procedures for “acceleration of withdrawal liability


                                           14
   and filing suit therefor.” (Id. at ¶¶51-52, Pg. ID 730.) As relief, Brunt and

   BAI ask the Court, among other things, to rule that (1) Plaintiffs “failed to

   follow” the proper procedures under the MPPAA and (2) as a result, Plaintiffs

   cannot pursue this collection action.

 Count II: Brunt and BAI ask “this Court [to] declare the purported complete

   withdrawal determination and assessment of complete withdrawal liability

   null and void ab initio.” (Id. at ¶¶58-61, Pg. ID 733-34.)

 Count III: Brunt, alone, alleges that he is a participant in the Fund and that

   Plaintiffs breached fiduciary duties owed to him by, among other things,

   erroneously assessing withdrawal liability against BAI. (See id. at ¶¶64-68,

   Pg. ID 735-38.) As relief, Brunt seeks, among other things, a ruling that

   Plaintiffs failed to protect the Fund’s assets by wrongly assessing withdrawal

   liability against BAI. (See id. at Pg. ID 738-39.)

 Count IV: Brunt and BAI allege that Plaintiffs are equitably estopped from

   assessing withdrawal liability against BAI. (See id. at ¶¶ 69-84, Pg. ID 739-

   44.)

 Count V: Brunt and BAI assert that the Fund’s assessment of withdrawal

   liability against BAI is “null and void” because Plaintiffs “fraudulently,

   intentionally, or in bad faith represented that [Brunt and BAI] had ceased

   making employer contributions to the Counter-Defendant Pension Fund and


                                      15
      had ceased operations and had completely withdrawn from the Fund.” (Id. at

      ¶93, Pg. ID 746.)

                                         H

      There are three motions now pending before the Court: a motion by Brunt

individually for judgment on the pleadings or for summary judgment on all of the

claims against him personally in Plaintiffs’ Complaint (see Brunt Mot., ECF #59); a

motion by BAI for judgment on the pleadings or for summary judgment on all of the

claims against it in Plaintiffs’ Complaint (see BAI Mot., ECF #60); and a motion by

Plaintiffs for summary judgment on all three of its affirmative claims and on all of

Brunt and BAI’s counterclaims. (See Plaintiffs’ Mot., ECF #62.) The Court held a

hearing on the three motions on April 17, 2019. Following the hearing, all parties

filed supplemental briefs in response to questions from the Court. (See Supp. Briefs,

ECF ## 91, 92.)

                                         II

      As noted above, there are two types of motions pending before the Court: for

judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure

and for summary judgment under Rule 56 of those rules. The governing legal

standards for both motions are well-established.

       A motion for judgment on the pleadings pursuant to Rule 12(c) is governed

by the same standards applicable to a motion to dismiss filed pursuant to Rule



                                         16
12(b)(6). See Lindsay v. Yates, 498 F.3d 434, 437 n.5 (6th Cir. 2007) (“[T]he legal

standards for adjudicating Rule 12(b)(6) and Rule 12(c) motions are the same”).

Rule 12(b)(6) provides for dismissal of a complaint when a plaintiff fails to state a

claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). “To survive a

motion to dismiss” under Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). A claim is facially plausible when a plaintiff

pleads factual content that permits a court to reasonably infer that the defendant is

liable for the alleged misconduct. Id. (citing Twombly, 550 U.S. at 556). When

assessing the sufficiency of a plaintiff’s claim, a district court must accept all of a

complaint’s factual allegations as true. See Ziegler v. IBP Hog Mkt., Inc., 249 F.3d

509, 512 (6th Cir. 2001). “Mere conclusions,” however, “are not entitled to the

assumption of truth. While legal conclusions can provide the complaint’s

framework, they must be supported by factual allegations.” Iqbal, 556 U.S. at 664.

A plaintiff must therefore provide “more than labels and conclusions,” or “a

formulaic recitation of the elements of a cause of action” to survive a motion to

dismiss. Twombly, 550 U.S. at 556. “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id.




                                          17
       A movant is entitled to summary judgment under Rule 56 when it “shows that

there is no genuine display as to any material fact . . . .” SEC v. Sierra Brokerage

Servs., Inc., 712 F.3d 321, 326-27 (6th Cir. 2013) (citing Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 251-52 (1986)) (quotations omitted). When reviewing the

record, “the court must view the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in its favor.” Id. “The mere

existence of a scintilla of evidence in support of the [non-moving party’s] position

will be insufficient; there must be evidence on which the jury could reasonably find

for [that party].” Anderson, 477 U.S. at 252. Summary judgment is not appropriate

when “the evidence presents a sufficient disagreement to require submission to a

jury.” Id. at 251-52. Indeed, “[c]redibility determinations, the weighing of the

evidence and the drafting of legitimate inferences from the facts are jury functions,

not those of a judge . . . .” Id. at 255.

                                            III

       The Court first considers Count I of Plaintiffs’ Complaint. In that count,

Plaintiffs seek to collect from BAI and Brunt “jointly and severally” the withdrawal

liability that the Fund assessed against BAI. All parties have all moved for summary

judgment on this claim.




                                            18
                                           A

                                            1

      At this time, the Court will not enter summary judgment in favor of Plaintiffs

or BAI on Plaintiffs’ collection claim in Count I of their Complaint. The elements

of that claim are: “(1) ‘the Fund was a multiemployer pension plan and [BAI was]

an employer for the purposes of ERISA,’ (2) ‘the Fund notified [BAI of its] assessed

liability,’ and (3) ‘[BAI] failed to timely initiate arbitration.’” Chicago Truck

Drivers, 525 F.3d at 597 (quoting Chicago Truck Drivers, et al. v. El Paso CGP Co.,

et al., 2006 WL 1037152, at *4 (N.D. Ill. April 17, 2006)). See also PACE Industry

Union-Mgmt. Pension Fund, et al. v. Troy Rubber Engraving Co., 805 F. Supp. 2d

451, 458 (M.D. Tenn. 2011) (same); Bd. Tr. for Mich. Carpenter’s Council Pension

Fund v. Raymond Acoustical, LLC, 62 F. Supp. 3d 661, 664 (W.D. Mich. 2014)

(same).

      The first element is not in dispute; all parties agree that it is satisfied.

      The second and third elements are disputed. Plaintiffs say that those elements

are satisfied because BAI received the May 24 Letter – which, Plaintiffs insist, was

a sufficient notice of withdrawal liability – and BAI failed to timely initiate

arbitration. (See, e.g., Compl. at ¶¶13, 15, ECF #1 at Pg. ID 3-4.) BAI counters that

it did not receive the May 24 Letter prior to the commencement of this action and

that that letter thus could not have, and did not, commence the time period during



                                           19
which BAI could have sought review of the assessment by the Fund and then

commenced arbitration. (See, e.g., BAI Mot., ECF #60 at Pg. ID 1704, 1706-08.)

      As set forth in detail above, the record contains conflicting evidence as to

whether, prior to the commencement of this action, BAI received the May 24 Letter.

Plaintiffs’ evidence tends to establish that BAI did receive the May 24 Letter the day

after Malinowski sent it by UPS in May 2016.4 If that in fact happened, then BAI is


4
  Plaintiffs have submitted the UPS Proof of Delivery document in support of their
effort to prove that BAI received the May 24 Letter the day after Malinowski sent
the letter. (See UPS Proof of Delivery, ECF #62-5 at Pg. ID 2094.) The UPS Proof
of Delivery is hearsay because Plaintiffs rely upon it for the truth of the matter
asserted – to prove that, as a UPS employee states in the document, the employee
delivered the UPS package to “Johnson” at BAI. See, e.g., Keystone Dedicated
Logistics, LLC v. JGB Enterprises, Inc., 77 A.3d 1, at *14 (Pa. Super. Ct. Aug. 6,
2013) (holding UPS invoices constitute hearsay since they “contain out-of-court
statements regarding the cost of freight charged to JGB, and Keystone offered the
invoices to prove those freight charges”). The Court may nonetheless consider the
UPS Proof of Delivery in the context of Plaintiffs’ opposition to BAI and Brunt’s
motions for summary judgment because its contents may be presented in admissible
form. See, e.g., Alexander v. CareSource, 576 F.3d 551, 558-59 (6th Cir. 2009)
(citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986)) (“The submissions by a party
opposing a motion for summary judgment need not themselves by in a form that is
admissible at trial…. However, the party opposing summary judgment must show
that she can make good on the promise of the pleadings by laying out enough
evidence that will be admissible at trial to demonstrate that a genuine issue on a
material fact exists, and that a trial is necessary”) (emphasis in original). For
instance, it may be possible for Plaintiffs to lay a proper foundation for admission of
the UPS Proof of Delivery as a business record under Federal Rule of Evidence
803(6). See, e.g., Dyno Constr. Co. v. McWane, Inc., 198 F.3d 567, 575-76 (6th Cir.
1999) (finding the district court did not abuse its discretion in admitting Federal
Express delivery records under the business records exception since the party
seeking to admit the records had laid the proper the foundation); United States v.
Pfeiffer, 539 F. 2d 668, 670-71 (8th Cir. 1976) (finding that delivery receipts were
properly admitted where there was evidence as to the preparation and maintenance

                                          20
now liable for the full amount of the alleged withdrawal liability because it failed to

timely demand arbitration. However, BAI’s evidence tends to establish that BAI did

not receive the May 24 Letter when Malinowski sent it in May 2016. Under that

scenario, BAI’s time to seek review of the assessment by the Fund and to commence

arbitration was not triggered at that time, and BAI’s failure to initiate arbitration in

response to the initial mailing of that letter would thus not entitle Plaintiffs to

judgment on their collection claim.

      The Court will resolve the question of whether BAI actually received the May

24 Letter when Malinowski sent it in May 2016 at a bench trial in this action.

                                           2

      Plaintiffs argue that even if BAI did not receive the May 24 Letter when

Malinowski sent it in May 2016, they are nonetheless entitled to summary judgment.

Plaintiffs contend, among other things, that BAI received other valid notices of its

withdrawal liability – such as the August 11 Letter, the Complaint, and the

December 7, 2016, email from Plaintiffs’ counsel attaching the May 24 Letter – and

that BAI is liable because it did not timely initiate arbitration after receiving those

notices. In the alternative, Plaintiffs argue that BAI may not challenge in these


of such records in the “course of a regularly conducted business activity”). If
Plaintiffs wish to rely upon the UPS Proof of Delivery at trial, they must lay a proper
foundation for its admission as a business record (or under some other theory) or
otherwise present its content in admissible form (such as testimony from the UPS
employee who allegedly delivered the package and completed the form).

                                          21
proceedings whether it received sufficient notice of its liability because that issue is

reserved for decision by an arbitrator.

         The Court declines to decide these issues at this time because they involve

difficult questions of statutory interpretation and application and because the Court

may be able to resolve Plaintiffs’ collection claim without addressing these issues.

More specifically, if the Court finds that BAI actually received the May 24 Letter

when Malinowski sent it in May 2016, there will be no need to address Plaintiffs’

alternative arguments because it is undisputed that BAI did not timely initiate

arbitration in the period following UPS’s purported delivery of the May 24 Letter.

And resolving the question of whether BAI actually received the May 24 Letter when

Malinowski sent it in May 2016 will involve a straightforward factual inquiry – one

that the Court can make without having to tackle any difficult statutory interpretation

or application questions.

         For all of these reasons, the Court’s next order of business on Plaintiffs’

collection claim against BAI will be to hear and decide at a bench trial the question

of whether BAI received the May 24 Letter when Malinowski sent it in May 2016.

Thereafter, if necessary, Court will revisit Plaintiffs’ alternative arguments on this

claim.




                                          22
                                          B

      Next, while the Court declines to enter summary judgment in favor of

Plaintiffs or BAI on Plaintiffs’ collection claim, the Court will enter summary

judgment in favor of Brunt, individually, on that claim. Brunt, in his individual

capacity, was not an “employer” under ERISA, and thus he may be held liable for

BAI’s alleged withdrawal liability only if Plaintiffs present evidence sufficient to

pierce BAI’s corporate veil. See Scarbrough v. Perez, 870 F.2d 1079, 1083 (6th Cir.

1989) (holding that a corporation’s sole shareholder and chief executive officer was

not an “employer” under ERISA and therefore could not be held individually liable

for the corporations’ delinquent contributions to pension fund absent evidence

sufficient to support veil-piercing). Plaintiffs have not presented any evidence that

could support piercing BAI’s corporate veil.

      In the ERISA context, “the corporate veil may be pierced if the court finds

‘substantial reasons for doing so’ after considering three general factors: (1) ‘the

amount of respect given to the separate identity of the corporation by its

shareholders;’ (2) ‘the degree of injustice visited on the litigants by recognition of

the corporate entity,’ and (3) ‘the fraudulent intent of the incorporators.’” Int’l

Union, United Auto., Aerospace & Agr. Implement Workers of Am. v. Aguirre, 410

F.3d 297, 302–03 (6th Cir. 2005) (quoting Mich. Carpenters Council Health &

Welfare Fund v. C.J. Rogers, Inc., 933 F.2d 376, 384 (6th Cir. 1991)). “In analyzing



                                         23
these three general factors, courts frequently consider more specific factors such as

‘undercapitalization of the corporation, the maintenance of separate books, the

separation of corporate and individual finances, the use of the corporation to support

fraud or illegality, the honoring of corporate formalities, and whether the corporation

is merely a sham.’” Id. (quoting Laborers Pension Tr. Fund v. Sidney Weinberger

Homes, 872 F.2d 702, 704–05 (6th Cir. 1988)).

      Plaintiffs have not presented any proof that any of the veil-piercing factors

identified above are satisfied here. Instead, Plaintiffs urge the Court to pierce BAI’s

corporate veil on the ground that Brunt is BAI’s “only living, breathing shareholder,”

and the other shares are held by various trusts. (Plaintiffs’ Response to Brunt Mot.,

ECF #65 at Pg. ID 2306.) But Brunt owns only 17% of BAI’s shares. (See Brunt

Aff. at ¶1, ECF #59-4 at Pg. ID 1454.) Plaintiffs have not cited any authority for the

proposition that a 17% shareholder can be personally liable for a corporation’s debts

based upon nothing more than his status as a minority owner. Accordingly, Brunt

cannot be held individually liable for BAI’s alleged withdrawal liability, and he is

therefore entitled to summary judgment on Plaintiffs’ collection claim.

                                          IV

      The Court now turns to Count II of Plaintiffs’ Complaint which is captioned

“Transaction to Evade Liability.” (Compl., ECF #1 at Pg. ID 4.) Brunt is entitled to

both judgment on the pleadings and summary judgment on this claim.



                                          24
      First, Brunt is entitled to judgment on the pleadings because Plaintiffs’

Complaint does not identify the transaction that Brunt allegedly completed in order

to evade liability. Rather, Plantiffs state in a conclusory fashion that “Defendant

Brian Brunt transferred BAI assets to himself or other entities for the purpose of

avoiding payment of BAIs’ withdrawal liability.” (Id. at ¶19, ECF #1 at Pg. ID 4.)

That sort of conclusory allegation is insufficient.

      Second, even if Plaintiffs had pleaded this claim sufficiently, Brunt would still

be entitled to summary judgment. In Brunt’s motion for summary judgment, he

presented evidence that (1) he did not engage in a “transaction” to evade liability

within the meaning of 29 U.S.C. § 1369 and (2) even if certain of his actions

identified by Plaintiffs could be construed as “transactions,” he did not undertake

them with an intent to evade withdrawal liability. (See Brunt Mot., ECF #59 at Pg.

ID 1442-43; see also Brunt Aff. at ¶28, ECF #59-4 at Pg. ID 1460; Brunt Supp. Aff.

at ¶¶ 5-8, ECF #59-18 at Pg. ID 1682-83.) Plaintiffs have failed to counter Brunt’s

showing that he lacked an intent to evade withdrawal liability and have failed

identify any additional transactions by Brunt that could have been undertaken to

evade liability. Accordingly, the Court concludes that Brunt is entitled to summary

judgment on Count II of Plaintiffs’ Complaint.5



5
  It is not clear whether Plaintiffs are asserting the claim in Count II against BAI. To
the extent that the claim is asserted against BAI, BAI is entitled to summary

                                          25
                                          V

      The Court next addresses Count III of Plaintiffs’ Complaint in which Plaintiffs

allege that Brunt “breached his fiduciary duty to the Fund.” (Compl., ECF #1 at Pg.

ID 5-6.) Plaintiffs allege that BAI’s unpaid contributions to the Fund were Fund

assets, that Brunt had control over these assets, and that instead of depositing them

with the Fund, he caused BAI to use these assets for other purposes. (See id.) Brunt

is entitled to summary judgment on this claim.

      Plaintiffs have failed to establish that Brunt owed a fiduciary duty to the Fund.

“‘Mere possession, or custody’ over a plan’s assets does not automatically lead to

fiduciary status.” Sheet Metal Local 98 Pension Fund v. AirTab, Inc., 482 F. App’x

67, 69 (6th Cir. 2012) (quoting Briscoe v. Fine, 444 F.3d 478, 494 (6th Cir. 2006)).

Such status exists where an individual has control over plan assets and is “clearly

aware” of his status as a fiduciary. Id. Thus, in Airtab, the Sixth Circuit held that

the owner and president of a corporation that failed to make contributions to an

ERISA plan was not a fiduciary because he was not identified as such in the plan’s

governing documents and was not otherwise clearly aware of his alleged fiduciary

status. See id. Here, Plaintiffs have not shown that Brunt was clearly identified as a

fiduciary in any governing plan documents or that he was otherwise aware of his



judgment for the same reasons that Brunt is entitled to summary judgment on this
claim.

                                         26
purported fiduciary status. Thus, like the individual defendant in Airtab, Brunt is

entitled to summary judgment on Plaintiffs’ breach-of-fiduciary-duty claim.

                                          VI

      Finally, the Court turns to Plaintiffs’ motion for summary judgment on the

counterclaims by BAI and Brunt. As noted above, these counterclaims are, in large

part, an attack on the assessment of withdrawal liability by the Fund and an effort to

avoid such liability. Whether the Court needs to reach these counterclaims (in whole

or in part) may depend on the Court’s ruling on Plaintiffs’ collection claim. More

specifically, if the Court rules in BAI’s favor on Plaintiffs’ collection claim, then

either (1) the counterclaims may be moot in whole or in part and/or (2) BAI may

have an opportunity to present its counterclaims in whole or in part to an arbitrator

in a future arbitration (if the Fund recommences its effort to collect the withdrawal

liability by serving a new notice). And the counterclaims by BAI and Brunt, like the

alternative arguments presented by Plaintiffs in support of their affirmative

collection claim, present difficult legal questions. The Court believes that the most

sensible course of action is to avoid resolving the difficult legal issues presented by

BAI’s and Brunt’s counterclaims at this time. The Court will revisit the viability of

the counterclaims, if necessary, after the bench trial on Plaintiffs’ collection claim.




                                          27
                                          VII

      For all of the reasons explained above, IT IS HEREBY ORDERED as

follows:

      1. Brunt’s motion for summary judgment (ECF #59) is GRANTED, and all

           of Plaintiffs’ claims against Brunt, individually, are DISMISSED WITH

           PREJUDICE;

      2. BAI’s motion for summary judgment (ECF #60) is GRANTED to the

           extent that it seeks judgment in favor of BAI on Count II of Plaintiffs’

           Complaint, and that count against BAI is DISMISSED WITH

           PREJUDICE. In all other respects, BAI’s motion for summary judgment

           or for judgment on the pleadings is DENIED;

      3. Plaintiffs’ motion for summary judgment is DENIED; and

      4. The Court will hold a bench trial to resolve the factual dispute concerning

           whether BAI received the May 24 Letter when Malinowski sent it in May

           2016. After the Court resolves that factual dispute and issues its post-

           bench-trial ruling, the Court will consult with the parties about next steps

           in this action.

IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: July 11, 2019                    UNITED STATES DISTRICT JUDGE



                                          28
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 11, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (313) 234-5113




                                       29
